Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 19, 1967, after a trial, which convicted him of robbery in the second degree, grand larceny in the first degree and two counts of assault in the second degree, upon a jury verdict, and imposed sentence. The action is herewith remitted to the Supreme Court, Kings County, for the purposes stated herein; and in the interim this appeal is held in abeyance. In our opinion, the statements of the assigned trial counsel, the transcript of the proceedings below, the psychiatric reports and the probation report raise questions as to defendant’s capability of understanding the charge and of making his defense. Therefore, in the interests of justice, a hearing is mandated to determine such capability. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.